                                    Case 21-10527-JTD           Doc 746      Filed 07/21/21      Page 1 of 1


First Name   Last Name    Party Representing                                      Firm Name
Sarah        Gryll        UMB Bank, N.A.                                          Arnold & Porter Kaye Scholer LLP
Caroline     Djang        Niagara Bottling                                        c/o Best Best & Krieger LLP
James        O'Neill      Debtors                                                 Pachulski Stang Ziehl & Jones LLP
Jeffrey      Dulberg      Debtors                                                 Pachulski Stang Ziehl & Jones LLP
Renee        Albarano     Debtors                                                 Force 10 Partners
Jeffrey      Kaplan       BCAS                                                    BCAS
Richard      Pachulski    Debtors                                                 Pachulski Stang Ziehl & Jones LLP
Edward       McNeilly     Official Creditors' Committee                           Hogan Lovells US LLP
Alex         Wolf         Bloomberg Law
Steven       Golden       Debtors                                                 Pachulski Stang Ziehl & Jones LLP
Stanley      Tarr         Unsecured Creditors Committee                           Blank Rome LLP
Steven       Wickman      CarbonLITE                                              Arnold & Porter
Maxim        Litvak       Debtors                                                 Pachulski Stang Ziehl & Jones LLP
Kara         Coyle        Orion                                                   Young Conaway
Taylor       Harrison     Debtwire
Andrew       Ambruoso     Orion                                                   Latham & Watkins
Gabriel      Glazer       Debtors                                                 Pachulski Stang Ziehl & Jones LLP
Laura        Haney        Court
Uday         Gorrepati    N/A (ABI Project)
Joseph       McMahon      Andrew R. Vara, United States Trustee for Regions 3 and U.S. Dep't of Justice ‐‐ Office of the U.S. Trustee (Wilmington, DE)
Jason        DiBattista   LevFin Insights                                         LevFin Insights
Victoria     Guilfoyle    Official Committee of Unsecured Creditors               Blank Rome LLP
Mitchell     McVeigh      Reorg Research                                          Reorg Research
Eric         Monzo        Niagara Bottling, LLC.                                  Morris James LLP
Cate         Baskin       UMB Bank                                                Arnold & Porter
Michael      Tomback      Reorg Research
Joseph       Mulvihill    Orion                                                   Young Conaway
Brya         Keilson      Niagara Bottling, LLC.                                  Morris James LLP
